ON MOTION FOR REHEARING AND MOTION FOR CLARIFICATION
PER CURIAM.
Appellant has filed a motion for rehearing of our decision of December 26, 2002, which we deny. The state has filed a motion for clarification requesting the withdrawal of the prior opinion issued on November 14, 2001, and cited as Lewis v. State, 798 So.2d 918 (Fla. 4th DCA 2001). This court recalled the mandate on July 2, 2002, but inadvertently failed to withdraw the prior opinion. Appellant’s appeal was affirmed without opinion on December 26, 2002. To correct this oversight we hereby grant the state’s motion for clarification and withdraw the opinion issued on November 14, 2001.
GUNTHER, FARMER and HAZOURI, JJ., concur.